 

 

 

 

 

 

 

Core Laboratories
Supplemental Executive Retirement Plan

for
John D. Denson



 

 

 

 

 

 

 

 

 

As Amended and Restated

Effective as of January 1, 2005

Core Laboratories
Supplemental Executive Retirement Plan

THIS SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

and deferred compensation agreement is made and entered into by and between Core
Laboratories N.V. (the "Company") and John D. Denson ("Executive").



W

I T N E S S E T H:



WHEREAS,

Executive is currently employed as general counsel by one or more members of the
Company Group (as such term is hereinafter defined); and



WHEREAS,

the services of Executive as an employee of the Company Group have been
substantial and meritorious; and



WHEREAS,

the Company and Executive have heretofore entered into that certain CORE
LABORATORIES SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN effective as of January 1,
1999 (as amended, the "Plan") because the Company desired to recognize the value
to the Company of past and present services of Executive and to reward Executive
for his contributions to the success and growth of the Company and to encourage
Executive to remain in the employment of the Company Group through the use of
additional but deferred compensation; and



WHEREAS,

the American Jobs Creation Act of 2004 amended the Code (as such term is
hereinafter defined) by adding section 409A to the Code, which section imposes
new requirements on certain nonqualified deferred compensation arrangements
(including the Plan); and



WHEREAS,

the Company and Executive desire to amend and restate the Plan in order to (1)
maintain the grandfathered status under section 409A of the Code of Executive's
benefit deferred prior to January 1, 2005, and (2) otherwise bring the Plan into
compliance with the requirements of section 409A of the Code;



NOW, THEREFORE,

the Plan is hereby restated in its entirety as follows with no interruption in
time, effective as of January 1, 2005, and the Company and Executive agree as
follows:



I.
Definitions

1.1 Definitions

. Where the following words and phrases appear in the Plan, they shall have the
meanings set forth below, unless their context clearly indicates to the
contrary.



(1) Actuarial Equivalent or Actuarial Equivalence: A lump sum payment that, as
of the lump sum payment date, is actuarially equal in value to the aggregate
amounts of Executive's vested accrued benefit expected to be received under the
annual installment form of payment based upon (i) the Applicable Mortality Table
(as defined in section 417(e)(3)(A)(ii)(I) of the Code) and (ii) using an
interest rate that is 80% of the applicable federal rate (determined under
section 1274(d) of the Code and the regulations thereunder) compounded annually,
for the month in which the lump sum is paid.

(2) Anniversary Date: Each anniversary of Executive's Retirement Date.

(3) Board: The Board of Supervisory Directors of the Company.

(4) Change in Control: Any of the following: (i) a merger of the Company with
another entity, a consolidation involving the Company, or the sale of all or
substantially all of the assets of the Company to another entity if, in any such
case, (A) the holders of equity securities of the Company immediately prior to
such transaction or event do not beneficially own immediately after such
transaction or event, in substantially the same proportions that they owned the
equity securities of the Company immediately prior to such transaction or event,
50% or more of the common equity of the resulting entity, (B) the holders of
equity securities of the Company immediately prior to such transaction or event
do not beneficially own immediately after such transaction or event, in
substantially the same proportions that they owned the equity securities of the
Company immediately prior to such transaction or event, equity securities of the
resulting entity entitled to 50% or more of the votes then eligible to be cast
in the election of directors generally (or comparable governing body) of the
resulting entity, or (C) the persons who were members of the Board immediately
prior to such transaction or event shall not constitute at least a majority of
the board of directors of the resulting entity immediately after such
transaction or event, (ii) shareholder approval of a plan of dissolution or
liquidation of the Company, (iii) when any person or entity, including a "group"
as contemplated by section 13(d)(3) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act"), (other than a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any affiliate of the
Company), acquires or gains ownership or control (including, without limitation,
power to vote) of more than 30% of the combined voting power of the outstanding
securities of, (A) if the Company has not engaged in a merger or consolidation,
the Company, or (B) if the Company has engaged in a merger or consolidation, the
resulting entity, or (iv) a change in the composition of the Board, as a result
of which fewer than a majority of the supervisory directors are Incumbent
Directors. For purposes of the preceding sentence, (1) "resulting entity" in the
context of a transaction or event that is a merger, consolidation or sale of all
or substantially all assets shall mean the surviving entity (or acquiring entity
in the case of an asset sale) unless the surviving entity (or acquiring entity
in the case of an asset sale) is a subsidiary of another entity and the holders
of common equity of the Company receive capital stock of such other entity in
such transaction or event, in which event the resulting entity shall be such
other entity, (2) subsequent to the consummation of a merger or consolidation
that does not constitute a Change in Control, the term "Company" shall refer to
the resulting entity and the term "Board" shall refer to the board of directors
(or comparable governing body) of the resulting entity, and (3) "Incumbent
Directors" shall mean directors who either (a) are directors of the Company as
of February 28, 2003, or (b) are elected, or nominated for election, to the
Board with the affirmative votes of at least two-thirds of the Incumbent
Directors at the time of such election or nomination, but Incumbent Director
shall not include an individual whose election or nomination occurs as a result
of either (x) an actual or threatened election contest (as such terms are used
in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or (y) an
actual or threatened solicitation of proxies or consents by or on behalf of a
person other than the Board.

Notwithstanding the foregoing, for purposes of Section 2.7, under no
circumstances shall any of the foregoing events constitute a Change in Control
unless such event also constitutes a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company, within the meaning of section 409A(a)(2)(A)(v) of the
Code (and applicable administrative guidance thereunder).

(5) Change in Control Event: Any of the following: (i) the occurrence of a
Change in Control while Executive is employed by the Company Group; (ii) the
termination of Executive's employment with the Company Group within the
six-month period ending on the date a Change in Control occurs for a reason
other than Executive's conviction of a felony or a misdemeanor involving moral
turpitude; or (iii) the termination or amendment of the Plan in a manner that is
to the detriment of Executive (or anyone who would be entitled to benefits
hereunder upon the death of Executive) without Executive's consent if the
adoption date or effective date of such termination or amendment occurs within
the six-month period ending on the date a Change in Control occurs.

(6) Code: The Internal Revenue Code of 1986, as amended.

(7) Company: Core Laboratories N.V.

(8) Company Group: The Company and any subsidiary or affiliate of the Company
designated from time to time by the Committee in its discretion. From January 1,
1999, through April 30, 2001, the Company Group consisted solely of the Company
and Core Laboratories, Inc. From and after May 1, 2001, the Company Group shall
consist solely of the Company and Core Laboratories LP.

(9) Committee: The Compensation Committee of the Board.

(10) Compensation: For each Plan Year, the total base salary paid by the Company
Group to or for the benefit of Executive for services rendered or labor
performed for the Company Group while Executive is an employee of the Company
Group. Executive's base salary shall be determined by including any portion
thereof that Executive could have received in cash in lieu of (i) elective
deferrals under Code sections 125 and 402(e)(3) and (ii) deferrals by Executive
under a non-qualified deferred compensation plan maintained by the Company
Group.

(11) Date of Hire: August 10, 1992.

(12) Death Benefit: A benefit calculated under Section 3.2 and paid in
accordance with Article III.

(13) Designated Beneficiary: Executive's beneficiary or beneficiaries determined
in accordance with Section 8.1.

(14) Effective Date: January 1, 2005, as to this amendment and restatement of
the Plan. The original effective date of the Plan was January 1, 1999.

(15) Executive: John D. Denson.

(16) Final Average Pay: The average of Executive's annual Compensation for the
five consecutive Plan Years (or, if shorter, all consecutive Plan Years)
immediately preceding the Plan Year in which occurs the earlier of (i) the
termination of Executive's employment with the Company Group or (ii) the death
of Executive; provided, however, that in the event of a Change in Control prior
to the termination of Executive's employment with the Company Group, "Final
Average Pay" shall be the greater of (i) the average of Executive's annual
Compensation for the five consecutive Plan Years (or, if shorter, all
consecutive Plan Years) immediately preceding the Plan Year in which occurs the
Change in Control or (ii) the average of Executive's annual Compensation for the
five consecutive Plan Years (or, if shorter, all consecutive Plan Years)
immediately preceding the Plan Year in which occurs the earlier of (1) the
termination of Executive's employment with the Company Group or (2) the death of
Executive.

(17) Grandfathered Benefit: A benefit calculated under Section 2.2 determined as
if Executive had terminated employment with the Company Group immediately prior
to the Effective Date and without regard to (i) any Compensation earned by
Executive after December 31, 2004, or (ii) months of Executive's employment with
the Company Group completed after December 31, 2004; provided, however, that in
no event shall such benefit be greater than the maximum grandfathered benefit
permitted with respect to the Plan determined under the provisions of section
409A of the Code (and the administrative guidance thereunder that is applicable
to the determination of amounts deferred under a nonaccount balance plan prior
to the Effective Date and the earnings thereon, including Treasury regulation
section 1.409A-6(a)(3)(i) and (iv)). For purposes of making any present value
calculations required in accordance with the proviso of the preceding sentence
as of December 31, 2004 or any other date the benefit is valued for purposes of
determining the Grandfathered Benefit, the actuarial assumptions specified in
Section 1.1(1) that would have applied if the payment date described in such
Section was December 31, 2004 shall be used.

(18) Insolvent: The Company either (i) is unable to pay its debts as they become
due or (ii) is subject to a pending proceeding as a debtor under the United
States Bankruptcy Code (or any successor federal statute).

(19) Non-Grandfathered Benefit: The portion of the Retirement Benefit that is in
excess of the Grandfathered Benefit.

(20) Plan: This Core Laboratories Supplemental Executive Retirement Plan, as
amended from time to time.

(21) Plan Year: The twelve-consecutive month period commencing January 1 of each
year.

(22) Retirement Benefit: A benefit calculated under Section 2.2 and paid in
accordance with Article II.

(23) Retirement Date: The later of (i) the first date after January 1, 1999, on
which Executive incurs a Termination of Service or (ii) the date Executive
attains the age of sixty-five.

(24) Termination of Service: Executive's separation from service with the
Company and its affiliates with the meaning of section 409A(a)(2)(A)(i) of the
Code (and applicable administrative guidance thereunder).

(25) Trust: The trust, if any, established under the Trust Agreement.

(26) Trust Agreement: The agreement, if any, entered into between the Company
and the Trustee pursuant to Section 6.2.

(27) Trustee: An independent third party that may be granted corporate trustee
powers under state law and which has been appointed by the Board to be the
trustee qualified and acting under the Trust Agreement at any time.

(28) Years of Accrual Service: The total of all completed months of Executive's
employment with the Company Group commencing on his Date of Hire and ending (i)
for purposes of calculating Executive's Retirement Benefit, on the first date
after January 1, 1999, on which Executive is not employed by the Company Group
and (ii) for purposes of calculating Executive's Death Benefit, on the date of
Executive's death, in either case divided by twelve.

1.2 Number and Gender

. Whenever appropriate herein, words used in the singular shall be considered to
include the plural, and words used in the plural shall be considered to include
the singular. The masculine gender, where appearing herein, shall be deemed to
include the feminine gender.



1.3 Headings

. The headings of Articles and Sections herein are included solely for
convenience, and, if there is any conflict between such headings and the text of
this Plan, the text shall control.



II.
Retirement Benefit

2.1 Entitlement to Retirement Benefit

. Subject to the delayed payment restriction of Section 2.8, Executive shall be
entitled to receive a Retirement Benefit, calculated in accordance with Section
2.2, upon his Retirement Date.



2.2 Retirement Benefit

. Executive's "Retirement Benefit" shall be an annual payment equal to 2% of
Executive's Final Average Pay, multiplied by Executive's Years of Accrual
Service (not to exceed 25 years); provided, however, that if a Change in Control
Event occurs, then Executive's Retirement Benefit shall be no less than an
annual payment equal to $150,000.



2.3 Commencement and Duration of Retirement Benefit Payments

. Except as provided in Sections 2.6 and 2.7, Executive's Retirement Benefit
shall be paid to Executive once each calendar year during his lifetime (except
to the extent the delayed payment restriction of Section 2.8 may require two
payments during a particular calendar year). Subject to the delayed payment
restriction of Section 2.8, the first such annual payment shall be paid to
Executive on Executive's Retirement Date (or the next business day following
such date if such date is not a business day), and each subsequent annual
payment shall be paid on each Anniversary Date thereafter (or the next business
day following such date if such date is not a business day) until the date of
Executive's death. Except as provided in Section 2.4, all payments of
Executive's Retirement Benefit shall cease upon the death of Executive.



2.4 Death on or After Retirement Date

. If Executive dies on or after his Retirement Date and prior to receiving
fifteen annual installment payments of his Retirement Benefit, then no Death
Benefit shall be payable, but Executive's Retirement Benefit shall be paid, or
continue to be paid, to Executive's Designated Beneficiary in annual
installments at the same time and in the same amount as such Retirement Benefit
would have been paid to Executive had Executive's death not occurred, and such
Retirement Benefit installments shall continue through the Anniversary Date upon
which Executive would have received the fifteenth Retirement Benefit
installment. In the event of the death of a Designated Beneficiary prior to the
payment of the fifteenth Retirement Benefit installment, such Designated
Beneficiary's share of any remaining installments of Executive's Retirement
Benefit shall be paid to such Designated Beneficiary's estate at the same time,
in the same amount, and for the same period of time such Retirement Benefit
would have been paid to such Designated Beneficiary had his or her death not
occurred. All payments of deceased Executive's Retirement Benefit pursuant to
this Section shall cease upon the date of payment of what would have been the
deceased Executive's fifteenth Retirement Benefit installment.



2.5 Code Section 162(m) Limitation

. The preceding Sections of this Article notwithstanding, no Retirement Benefit
shall be paid to the extent such payment, when added to all other remuneration
provided to Executive by the Company or any affiliate, would result in any such
amount being nondeductible under section 162(m) of the Code, and the payment of
any such Retirement Benefit shall be deferred to the first subsequent year in
which such payment may be both paid and fully deductible by the Company. In the
event payment of a Retirement Benefit is deferred pursuant to this Section, such
deferral shall not affect the time of payment or amount of any other installment
of Executive's Retirement Benefit, unless such other payment is itself deferred
pursuant to this Section. Notwithstanding the foregoing, this Section shall not
apply to the Non-Grandfathered Benefit unless all scheduled payments to
Executive that could be nondeductible under section 162(m) of the Code are also
delayed as provided in Treasury regulation section 1.409A-2(b)(7)(i).



2.6 Change in Control Lump Sum Elections for Grandfathered Benefit

. With respect to the Grandfathered Benefit, in lieu of the annual installment
payments provided by Section 2.3 that are attributable to such benefit,
Executive may irrevocably elect (in such manner as proscribed by the Committee)
to receive his Grandfathered Benefit paid in a single lump sum payment on or as
soon as administratively feasible following a Change in Control. Such lump sum
shall be an amount that is the Actuarial Equivalent of the installment payments
attributable to the Grandfathered Benefit that would otherwise be payable to
Executive beginning on his Retirement Date (or if such installments have already
commenced prior to the Change in Control, the Actuarial Equivalent of such
remaining installments due Executive (or his Designated Beneficiary if he has
died prior to the Change in Control)). Except as provided in the following
paragraph, to be effective, the election must be made while the Executive is an
employee or a director of the Company and at least one year prior to both the
date of Executive's 65th birthday and the date of the Change in Control.



If Executive has not timely made the election provided in the preceding
paragraph, or is not eligible to make such election as provided in the last
sentence of such paragraph, then Executive (or, if deceased at the time of the
Change in Control, his Designated Beneficiary) may irrevocably elect (in such
manner as proscribed by the Committee) to receive a lump sum payment with
respect to the Grandfathered Benefit on or as soon as administratively feasible
after the Change in Control (or, if the election is made following the Change in
Control, as soon as administratively feasible after the election). The lump sum
shall be an amount equal to 90% of the Actuarial Equivalence of his then
Grandfathered Benefit (or, if it is already in pay status, the Grandfathered
Benefit remaining to be paid). Upon such lump sum payment, the remaining portion
of Executive's Grandfathered Benefit automatically shall be forfeited.

2.7 Change in Control Lump Sum for Non-Grandfathered Benefit

. With respect to the Non-Grandfathered Benefit, in lieu of the annual
installment payments provided by Section 2.3 that are attributable to such
benefit, Executive's Non-Grandfathered Benefit shall be paid in a single lump
sum payment on or as soon as administratively feasible following a Change in
Control (but in no event earlier than January 1, 2008). Such lump sum shall be
an amount that is the Actuarial Equivalent of the installment payments
attributable to the Non-Grandfathered Benefit that would otherwise be payable to
Executive beginning on his Retirement Date (or if such installments have already
commenced prior to the Change in Control, the Actuarial Equivalent of such
remaining installments due Executive (or his Designated Beneficiary if he has
died prior to the Change in Control)).



2.8 Delayed Payment Restriction

. If Executive is a specified employee within the meaning of section
409A(a)(2)(B)(i) of the Code (and applicable administrative guidance
thereunder), then payment of Executive's Non-Grandfathered Benefit under Section
2.3 shall not commence prior to the earlier of (1) the date that is six months
after Executive's Termination of Service or (2) the date of death of Executive.
In such event, payments, if any, with respect to Executive's Non-Grandfathered
Benefit to which Executive would have otherwise been entitled during the first
six months following Executive's Termination of Service (or, if earlier, prior
to his date of death) shall be accumulated and paid in the form of a single lump
sum payment to Executive on the date that is six months after Executive's
Termination of Service or to Executive's Designated Beneficiary on the date of
Executive's death, as applicable. If this Section becomes applicable such that
the payment of any amount is delayed, any payments that are so delayed shall
accrue interest on a non-compounded basis, from the date such amount would have
otherwise been paid absent the application of this Section to the actual date of
payment, at the prime rate of interest as reported in The Wall Street Journal on
the date of Executive's Termination of Service (or the first business day
following such date if such termination does not occur on a business day) and
shall be paid in a lump sum on the actual date of payment of the delayed payment
amount. Executive hereby agrees to be bound by the Company's determination of
its "specified employees" (as such term is defined in Section 409A of the Code)
in accordance with any of the methods permitted under the regulations issued
under Section 409A of the Code.



III.
Death Benefit

3.1 Entitlement to Death Benefit

. If Executive dies prior to his Retirement Date, a Death Benefit, calculated in
accordance with Section 3.2, shall be paid under this Article III. If Executive
dies on or after his Retirement Date, no Death Benefit shall be paid under the
Plan, but Executive's Retirement Benefit shall cease or be paid in accordance
with Section 2.4.



3.2 Death Benefit

. Executive's Death Benefit shall be an annual payment equal to the greater of
(1) or (2) below:



(1) 2% of Executive's Final Average Pay, multiplied by Executive's Years of
Accrual Service (not to exceed 25 years); or



(2) $150,000.



3.3 Commencement and Duration of Death Benefit

. If Executive dies prior to his Retirement Date, then Executive's Death Benefit
shall be paid to his Designated Beneficiary once each year for fifteen years.
The first such annual payment shall be paid to Executive's Designated
Beneficiary on the date of Executive's death (or the next business day following
such date if such date is not a business day), and each subsequent annual
payment shall be paid to Executive's Designated Beneficiary on each anniversary
of Executive's death (or the next business day following such date if such date
is not a business day) until the payment of fifteen annual Death Benefit
payments. In the event of the death of a Designated Beneficiary prior to the
payment of fifteen Death Benefit installments, such Designated Beneficiary's
share of any remaining installments of Executive's Death Benefit shall be paid
to such Designated Beneficiary's estate at the same time, in the same amount,
and for the same period of time such Death Benefit would have been paid to such
Designated Beneficiary had his or her death not occurred. All payments of
Executive's Death Benefit pursuant to this Section shall cease upon the payment
of the fifteenth installment of such Death Benefit.



IV.
Vesting and Forfeiture

4.1 Vested Interest and Forfeiture upon Termination for Cause

. Executive shall at all times have a 100% vested and nonforfeitable interest in
his Plan benefit; provided, however, that in the event Executive's employment
with the Company Group or any affiliate is terminated by reason of Executive's
conviction of a felony or a misdemeanor involving moral turpitude, then all
benefits payable under the Plan to Executive or his Designated Beneficiary shall
be forfeited, and neither Executive nor his Designated Beneficiary shall be
entitled to receive, or continue to receive, any benefit under the Plan.



V.
Administration of Plan

5.1 Committee Administration

. The plan shall be administered by the Committee. The Committee shall supervise
the administration of the Plan according to the terms and provisions hereof and
shall have the sole discretionary authority and all of the powers necessary to
accomplish these purposes, including, without limitation, the sole discretionary
authority to interpret and construe all Plan terms and to make all factual
determinations associated with the Plan. All such interpretations,
constructions, and determinations shall be final and binding upon Executive and
all other persons. No member of the Committee shall be liable to Executive or
any other person for any action taken or omitted in connection with the
administration of the Plan unless attributable to his own willful misconduct or
lack of good faith.



5.2 Committee Appointment, Removal

. Each member of the Committee shall be appointed and removed by and in the sole
discretion of the Board and shall serve in accordance with applicable rules and
procedures of the Board and the Committee.



VI.
Unfunded Nature of Plan

6.1 "Top Hat" Plan

. The Plan is intended to constitute an unfunded, unsecured plan of deferred
compensation for a select group of management or highly compensated employees of
the Company Group. Further, it is the intention of the Company that the Plan be
unfunded for purposes of the Code and Title I of the Employee Retirement Income
Security Act of 1974, as amended. The Plan constitutes a mere promise by the
Company to make benefit payments in the future. Plan benefits hereunder provided
are to be paid out of the Company's general assets, and Executive shall have the
status of, and shall have no better status than, a general unsecured creditor of
the Company.



6.2 Discretionary Establishment of Rabbi Trust

. The Board, in its sole discretion, may select the Trustee, establish the
Trust, and enter into the Trust Agreement with the Trustee. Any such Trust
established by the Board, and any assets held by such Trust to assist the
Company in meeting its obligations under the Plan, shall conform in all material
respects to the terms of the model rabbi trust set forth in Revenue Procedure
92-64, 1992-2 C.B. 422. The Company may transfer money and/or other property to
the Trustee, and the Trustee shall pay Plan benefits to Executive and his
beneficiaries out of the Trust assets if such benefits are not paid by the
Company. In the event the Trust is established, the Company shall remain the
owner of all assets in the Trust, and the assets shall be subject to the claims
of Company creditors in the event (and only in the event) the Company ever
becomes Insolvent. Neither Executive nor any beneficiary of Executive shall have
any preferred claim to, any security interest in, or any beneficial ownership
interest in any assets of the Trust.



6.3 Insolvency of Company

. The Board and the Chief Executive Officer of the Company shall each have the
duty to inform the Trustee in writing if the Company becomes Insolvent. Such
notice given under the preceding sentence by any one party shall satisfy each
party's duty to give notice. When so informed, the Trustee shall suspend any
payments to Executive or his Designated Beneficiary, as applicable, and hold the
assets for the benefit of the Company's general creditors and shall determine
within the period specified in the Trust Agreement, or, in the absence of a
specified period, within a reasonable period of time, whether the Company is
Insolvent. If the Trustee determines that the Company is not Insolvent, the
Trustee shall (1) resume payments to Executive or his Designated Beneficiary, as
applicable, and (2) make a payment to Executive or his Designated Beneficiary,
as applicable, as soon as administratively feasible after such determination, in
an aggregate amount equal to the difference between the payments that would have
been made to such individual(s) by the Trustee but for this Section 6.3 and the
aggregate payments actually made to such individual(s) by the Company pursuant
to the Plan during any such period of discontinuance (plus interest on such
amount calculated at the prime rate as reported in The Wall Street Journal as of
the date of such discontinuance from the time that such payment or payments were
due until their actual payment).



VII.
Amendment and Termination

7.1 Amendment

. Subject to the provisions of Section 7.3, the Board may, in its discretion,
amend the Plan, in whole or in part, at any time; provided, however, that no
amendment shall be made that would reduce the accrued benefit of Executive or,
without Executive's written consent, adversely affect any of Executive's rights
(vested or contingent) hereunder with respect to his accrued benefit, including,
without limitation, the timing and the form of payment of such benefit and the
definition of Actuarial Equivalent used to determine the lump sum present value
of his accrued benefit.



7.2 Termination

. Subject to the provisions of Section 7.3, (1) the Board may, in its
discretion, terminate the Plan in whole or in part at any time and (2) in the
event the Plan is terminated, notwithstanding any other provision of the Plan,
the Board, it its discretion, may pay Executive his payable but unpaid vested
accrued Retirement Benefit (or, in the case of Executive's death, Executive's
Designated Beneficiary any payable but unpaid Death Benefit or Retirement
Benefit) either in accordance with Article II or III, as applicable, or in any
other manner the Board deems appropriate, including, without limitation, a lump
sum payment that is the Actuarial Equivalent of such unpaid Retirement Benefit
or Death Benefit.



7.3 Limitations on Amendment and Termination

. To the extent required by section 409A of the Code, the Plan may not be
amended or terminated in a manner that would give rise to an impermissible
acceleration of the time or form of a payment of the Non-Grandfathered Benefit
under the Plan pursuant to section 409A(a)(3) of the Code (and applicable
administrative guidance thereunder).



VIII.
Miscellaneous

8.1 Designation of Beneficiaries

. Executive shall have the right to designate the beneficiary or beneficiaries
to receive payment of his benefit in the event of his death. Each such
designation shall be made in writing filed with the Committee by Executive. Any
such designation may be changed at any time by Executive by execution and filing
of a new designation in accordance with this Section. If no beneficiary
designation is on file with the Committee at the time of the death of Executive
or if such designation is not effective for any reason as determined by the
Committee, the designated beneficiary or beneficiaries to receive such death
benefit shall be as follows:



(1) If Executive leaves a surviving spouse, his designated beneficiary shall be
such surviving spouse; and

(2) If Executive leaves no surviving spouse, his designated beneficiary shall be
(A) Executive's executor or administrator or (B) his heirs at law if there is no
administration of Executive's estate.

Notwithstanding the preceding provisions of this Section and to the extent not
prohibited by state or federal law, if Executive is divorced from his spouse and
at the time of his death is not remarried to the person from whom he was
divorced, any designation of such divorced spouse as his beneficiary under the
Plan filed prior to the divorce shall be null and void unless the contrary is
expressly stated in writing filed with the Committee by Executive. The interest
of such divorced spouse failing hereunder shall vest in the persons specified in
the preceding provisions of this Section as if such divorced spouse was not
designated as a beneficiary by Executive. Further, if any individual designated
by Executive as a beneficiary under the Plan fails to survive Executive by 30
days, then such designation of such individual as a beneficiary shall be null
and void, and the interest of such individual failing hereunder shall vest in
the persons specified in the preceding provisions of this Section as if such
individual was not designated as a beneficiary by Executive.

8.2 No Assignment or Alienation

. The interest of Executive in the Plan or of his Designated Beneficiary
hereunder may not be anticipated, sold, transferred, assigned, or encumbered in
any manner, either voluntarily or involuntarily, and any attempt to anticipate,
alienate, sell, transfer, assign, pledge, encumber, or charge the same shall be
null and void. The benefits provided hereunder shall not be liable for, or
subject to the debts, contracts, liabilities, engagements, or torts of, any
person to whom such benefits are payable, nor shall they be subject to
garnishment, attachment, or other legal or equitable process, nor shall they be
an asset of the bankrupt's estate in bankruptcy.



8.3 No Contract of Employment

. Nothing contained in the Plan or in the adoption of the Plan shall confer on
Executive the right to continued employment with the Company Group or any
affiliate or affect in any way the right of the Company Group to terminate the
employment or services of Executive at any time. Nothing contained in the Plan
shall be construed to affect the provisions of any other plan maintained by the
Company Group or shall prevent the Company Group from adopting or continuing in
effect other or additional compensation arrangements affecting Executive.



8.4 Binding Effect

. The Plan shall be binding upon, and inure to the benefit of, the Company, its
successors, and assigns, and Executive and his respective heirs, executors,
administrators, and legal representatives.



8.5 Severability

. In case any provision of the Plan is determined by a court of competent
jurisdiction to be illegal, invalid, or unenforceable for any reason, such
illegal, invalid, or unenforceable provision shall not affect the remaining
provisions of the Plan, and the Plan shall be construed and enforced as if such
illegal, invalid, or unenforceable provision had not been included therein.



8.6 Jurisdiction

. Except to the extent federal law applies and preempts state law, the Plan
shall be construed, enforced, and administered according to the laws of the
state of Texas, excluding any conflict-of-law rule or principle that might refer
construction of the Plan to the laws of another state or country. In the event
of litigation relating to the Plan, such litigation shall be brought in state or
federal court residing in Houston, Harris County, Texas, and the Company and
Executive (or persons claiming rights of or through Executive) irrevocably
appoints the Secretary of State for the state of Texas as agent for receipt of
service of process in connection with such litigation.



8.7 Withholding

. All benefit payments provided for hereunder shall be subject to applicable
withholding and other deductions as shall be required under applicable local,
state, or federal law.



[Signatures begin on next page.]



Executed

on this 5th day of March, 2008, effective as of the Effective Date.





Core Laboratories N.V.

By Core Laboratories International B.V.,

its sole managing director



By: /s/ JAN WILLEM SODDERLAND

Jan Willem Sodderland

Managing Director of

Core Laboratories International B.V.











 

 

John D. Denson



/s/ John D. Denson



Houston 3197542v3